DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claim 1-3, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser et al. (US 2008/0208266).
Regarding claims 1 and 15, Lesser teaches a device comprising: a power supply positioned within the housing, generates an electrical impulse, and transmits the electrical impulse transcutaneously and non-invasively from the housing through the outer skin surface to a nerve fiber of a vagus nerve in the patient (e.g. ¶¶ 19, 40-47, etc.), wherein the electrical impulse at least partially relieves a symptom of a primary headache of the patient and thereby treats the primary headache (e.g. ¶¶ 8 – specifically where migraine is included in the list of treatments and further where the stimulation would necessarily result in relieving a symptom of a primary headache as the stimulation is identical to what is being claimed).  Lesser fails to expressly disclose the housing including a contact surface, or that the housing is in contact with the outer skin surface during the generation of the electrical impulse; however, the electrodes are described as being positioned on the neck as cited above.  The examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to combined the separate electrodes and housing of Lesser into a single element, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), in order to yield the predictable results of providing a user friendly singular device capable of delivering the stimulation.
Regarding claims 2, 3, 10, and 16-18, the examiner notes Lesser employs a signal generator in combination with the power supply and the above invention as 
Regarding claims 9 & 20, Lesser teaches an embodiment where the transmitting step is carried out by the generation of a magnetic field exterior to the patient, inducing an electrical impulse at or near the selected nerve within the patient (e.g. ¶¶ 15).
Regarding claims 11-14, Lesser indicates that the invention uses electrical nerve stimulation to treat migraines and would also be suitable for cluster headaches, tention-type headaches, and trigeminal autonomic cephalagia as the vagus nerve transmits the same impulses which would treat these conditions (e.g. ¶¶ 8).
Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Kwak et al. (USP# 5,178,143).  Lesser fails to expressly disclose an electrically conductive medium positioned within the housing between the electrode and contact surface.  The examiner notes the use of electrically conductive mediums such as gels are common in the art during transcutaneous stimulation.  In the same field of endeavor, Kwak teaches the use of an electrically conductive medium positioned between skin and electrodes in order to provide pain relief during transcutaneous stimulation.  It would have been an obvious design choice to incorporate a similar medium into the device of Lesser, in order to yield the predictable results of providing effective pain relief. 
Claims 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser, further in view of Rogers (US 2007/0150027). Lesser fails to expressly disclose electrical impulse parameters comprising bursts of pulses with a frequency of about 5-100 Hz  and bursts of between 2 and 20 pulses with each pulse about 50-1000 microseconds in duration.  In the same field of endeavor, Rogers teaches transcutaneous stimulation of the vagus nerve with similar stimulation parameters in order to treat a patient suffering from migraine heaches (e.g. ¶¶ 18).  It would have been an obvious design choice to one of ordinary skill in the art to incorporate similar .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792